UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1025



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES
DEPARTMENT OF DEFENSE; UNITED STATES ARMY;
BURDEN SYKES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-333)


Submitted:   April 5, 2002                 Decided:   April 23, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Davis Burrell appeals the district court’s order

dismissing his complaint.    We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.   See Burrell v.

United States, No. CA-01-333 (E.D. Va. Oct. 24, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2